Title: From James Madison to James Madison, Sr., 21 January 1790
From: Madison, James
To: Madison, James, Sr.


Hond Sir
N. York Jany. 21. 1790
An indisposition on the road retarded me so much that I was not able to take my seat in Congs. till yesterday. It began at Dumfries with a slight complaint in my bowells. On my arrival at George Town it took the form of a Dysentery and was pretty severe for some days. With the aid of my friend Docr. Stuart who was so good as to see me every day, I was in a condition to prosecute my journey in less than a week, but found it necessary to rest at several places afterwards, and to travel with some circumspection. At present I find myself entirely recovered from the symptoms, and have regained my flesh. The operation of the disorder and of the medicine which it rendered necessary left behind them a slight attack of the piles which I hope is also nearly over.
No business of consequence has yet been done. The budget of the Secretary of the Treasury was laid before Congs. some days ago and is in the Press. An outline of his plan is in one of the inclosed Newspapers. I have not been here long eno’ to collect the particulars of it, or the effect of it on the stocks. Of late the price of them has fluctuated between 8/ & 10/. in the pound. As I do not hear of any considerable rise I infer that doubts are entertained whether the plan will meet with the full concurrence of Congs. On this point however I can form no opinion, the members being generally reserved in communicating their views.
Nothing has come to hand of late date from France (except thro’ british channels), with regard to the progress of the Revolution in that Country. From a letter I recd. this day from Havre de Grace, dated Novr. 13. I find the distress for bread has not been fully removed. American Wheat was then selling at that Port for 10 livres that is two dollars per bushel, flour at 50 livrs. or ten dollrs. per barrel, and every article as Rye Barley &c. in great demand. Besides this proof of scarcity, the letter adds that a bounty was to take place from the 1st. Decr. to the 1st. July next, of 40 Sols or two livres per 100 lb marc on flour


30 do
per do
on Wheat


24 do
do
Rye


32 do
do
Rye flour


20 do
do
Barley.


Perhaps it may be worth while to communicate this information to Mr. Hite when you have an opportunity. It ⟨tends?⟩ to shew that the French Govt. does not rely on the late Harvest, and consequently that the demand for imported supplies is likely to be of some continuance.
I inclose a few seeds of the Dionæa Muscipula, a sensitive plant of N. Carolina. It may be well to try them in different soils, and for that purpose to let my brothers Ambrose & William if he pleases have a part of them. If I do not forget, the native soil is a moist and gravelly one.
I was in hopes on my arrival here to find a letter which would have given in ⟨full? a⟩n account of my mothers health. I have been disappointed and am extremely anxious to receive information on that subject. I shall look for it on the arrival of every mail. With the most fervent wishes that it may prove favorable, I remain your dutiful & affecte. son
Js. Madison Jr
